Case 2:21-cv-01179-JAD-EJY Document 31
                                    24 Filed 08/23/21
                                             08/09/21 Page 1 of 2




                                         ORDER GRANTING




                                             ECF No. 24
                    Case 2:21-cv-01179-JAD-EJY Document 31
                                                        24 Filed 08/23/21
                                                                 08/09/21 Page 2 of 2




              1    PHARMA TECH INDUSTRIES only, pursuant to FRCP 41(a)(2). Each party shall bear
               2   their own attorney fees and costs incurred herein.
               3                 tl
                   DATED this day of July, 2021                 DATED this 9thday of August, 2021
                    HENNE & HAIGHT INJURY LAW                    LEWIS ROCA ROTHGERBER CHRISTIE LLP
               4

                                                                  By:
               6                          , Esq.                        J Christopher Jorgensen, Esq.
                        Neva          o. 12829                          Nevada Bar No. 5382
               7        8972          Ridge Avenue                      3993 Howard Hughes Pkwy, Suite 600
                                                                        Las Vegas, Nevada 89169
                        ha               89148
               8
                                                                        Attorneys for Defendant, PTI Union,
               9                                                        LLC a/k/a Pharma Tech Industries
                                                      ORDER
              10
·s                    GoodGood
                            causecause appearing,
                                   appearing,  theIT IS HEREBY
                                                   joint motion toORDERED
                                                                   dismiss the that the against
                                                                                claims  joint motion
                                                                                                 PTI to
                                                                                                     Union,
              11
                   dismiss the claims against Defendant PTI Union, LLC aka Pharma Tech Industriesagainst
                    LLC   aka  Pharma   Tech  Industries  [ECF  No. 24] is GRANTED.       The  claims   [ECF
11'
                                                                IT IS ORDERED.
11'
              12   No.
                    PTI24] is GRANTED.
                         Union,             The claims
                                 LLC aka Pharma      Techagainst Defendant
                                                           Industries       PTI Union, without
                                                                      are DISMISSED       LLC aka   Pharma
                                                                                                   prejudice.
       °''°        Tech Industries are DISMISSED without prejudice and PTI Union, LLC's motion to
              13
V'l


       °'          dismiss [ECF No. 12] is DENIED as moot. United States District Judge
(I)
.s::.,...
l,ll
:::; 00
::c >
"E  z         14                                                                8-23-2021
11'
3::
         �
                                                           _________________________________
0
       V'l
       11'
              15                                                DATED:
::c fill
,.,,>
                                                           U.S. District Judge Jennifer A. Dorsey
°'
°'     V'l
                                                           Dated: August 22, 2021
   11'
M ...J        16
              17
<C
u             18
0             19
0::
              20


-
              21
u,            22
�             23
LU
-I            24
              25
              26
              27
              28
                                                                -2-
                   114941804.l
